Citation Nr: 0331417	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  96-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1946.  He died October [redacted], 1955; the appellant is 
his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The current claim for service connection for the cause of the 
veteran's death due to exposure to radiation was filed in 
March 1994.  The Board remanded this case in November 1997 
and July 1999 for additional development.  


REMAND

The veteran's Enlisted Record and Report of Separation shows 
that he served in the Pacific Theater of Operations from July 
1945 to January 1946.  

The veteran's death certificate reflects that he died on 
October [redacted], 1955.  The immediate cause of death was listed as 
carcinomatosis due to carcinoma of body of pancreas.  It was 
noted that he underwent surgery on July 26, 1955 at which 
time carcinoma of the body of the pancreas with metastasis 
was first noted.  No autopsy was performed.

In March 1994, the appellant filed the current claim for 
service connection for the cause of the veteran's death due 
to exposure to radiation.  She asserts that the veteran was 
exposed to radiation while serving with "MacArthur's 
occupation."

In February 1995 and in May 1995 the RO sent letters to the 
Defense Nuclear Agency (DNA) requesting assistance in 
verifying the veteran's participation in nuclear radiation 
exposure activities.   

By an October 1995 letter, DNA noted the veteran's service 
records were presumed to have been destroyed in the 1973 NPRC 
fire.  A search of alternate unit records was therefore 
required.  The veteran's discharge certificate listed the 
Portland Army Air Base as his military organization prior to 
discharge in February 1946.  Morning reports for this unit 
could not be identified or found.  Subsequently, records of 
the unit assigned there at that time, 73rd Army Air Force 
Base Unit (AAFBU) were examined, but the veteran's name was 
not found.  His discharge certificate noted service in the 
Asiatic-Pacific Theater of Operations from July 26, 1945, 
through January 12, 1946.  However there was no specific unit 
known as MacArthur's Occupation Forces.  So morning reports 
could not be researched.

An August 1998 Defense Special Weapons Agency (DSWA) letter 
noted that the veteran's service records revealed he had been 
assigned to, A Company, 68th Infantry Training Bn, Infantry 
Replacement Training Center at Camp Howze, Texas.  On April 
11, 1945 he was enroute to the Army Ground Forces Replacement 
Depot #1 at Ft. George Meade, Maryland.  A search of all 
morning reports for all regiments of the Army Ground Forces 
Replacement Depot # 1 failed to find any reference to the 
veteran.  Without knowing his unit assignment it was 
impossible to identify his assignments or locations while 
serving in the Asian Pacific Theater of Operations.

The RO in September 1999 attempted to obtain evidence of the 
veteran's exposure to ionizing radiation from the Defense 
Threat Reduction Agency (DTRA).

In a February 2000 letter, DTRA noted that the veteran's 
service records including the Nuclear Test Personnel Review 
file (NTPR) along with the inquiry, as well as additional 
Army records were reviewed.  It noted that the previous 
conclusions made in its August 1998 letter remained 
unchanged.  Further research indicated on April 24, 1945, the 
veteran was assigned to C Company, 12th Bn, 3rd Replacement 
Regiment (infantry), at Ft. George Meade, Maryland.  On June 
12, 1945, he was transferred to an unidentified unit at Camp 
Stoneman, California, for movement to the Asiatic-Pacific 
Theatre.  His subsequent assignments and locations, to 
include assignment in Japan, could not be determined.  It was 
noted that an annotation accompanying a photograph provided 
by the appellant indicated the veteran was at Kamakura, 
Japan.  This was in the vicinity of Yokosuka and Tokyo, 
approximately 400 miles from Hiroshima, and 550 miles from 
Nagasaki.  Individuals at Kamakura were noted to have had no 
potential for exposure to radiation from either the Hiroshima 
or Nagasaki atomic detonations.  The writer noted that,   

In summary, lacking essential information 
identifying -(the veteran's)----unit 
assignments, we remain unable to confirm 
his presence within the Department of 
Veterans Affairs-defined 10-mile limit of 
either Hiroshima or Nagasaki, Japan, from 
available Army records.

A September 2000 DTRA letter, in response to an August 2000 
request for a dose estimate noted that assuming the veteran 
participated in the American Occupation of Hiroshima and 
Nagasaki, Japan, following World War II, 

A scientific dose reconstruction titled 
Radiation Dose Reconstruction U.S. 
Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F), 
available at your facility, has 
determined the maximum possible radiation 
dose that might have been received by any 
individual who was at either Hiroshima or 
Nagasaki for the full duration of the 
American occupation (September 1945 to 
June 1946 for Nagasaki; and September 
1945 to March 1946 for Hiroshima).  Using 
all possible "worst case" assumptions, 
the maximum possible dose any individual 
serviceman might have received from 
external radiation, inhalation, and 
ingestion is less than one rem.  This 
does not mean that any individual 
approached that level of exposure.  In 
fact, it is probable that the great 
majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces 
received no radiation exposure 
whatsoever, and that the highest dose 
received by anyone was a few tens of 
millirem.

By letter dated in February 2001, the RO requested that the 
Acting Director, Compensation and Pension Services (C&P), 
review the evidence and offer an opinion as to whether it was 
likely, unlikely, or as likely as not that the veteran's 
pancreatic cancer resulted from exposure to radiation in 
service.  A rationale for the opinion was requested.

By letter dated in March 2001, the Acting Director, C&P 
Services forwarded a February 2001 opinion from the Chief, 
Public Health and Environmental Hazards Officer to the RO.  
In that opinion it was noted that, 

The Defense Threat Reduction Agency 
estimates that the veteran may have been 
exposed to a dose of ionizing radiation 
of less than 1 rem during military 
service.

It is calculated that exposure to 10.54 
rads or less at age 26 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that the veteran's 
pancreatic cancer is related to exposure 
to ionizing radiation. . . .  
Epidemiological studies have not shown a 
consistent association between exposure 
to ionizing radiation and an increased 
risk for pancreatic cancer. . . .

In light of the above, in our opinion it 
is unlikely that the veteran's pancreatic 
cancer can be attributed to exposure to 
ionizing radiation in service.

In May 2003, the National Research Council published a report 
indicating that the methodology used to calculate upper-bound 
doses for both external and inhaled exposures by the Defense 
Threat Reduction Agency (DTRA) often underestimated exposure 
and was highly uncertain.  Since that time the methodology 
had been revised in order to more accurately calculate the 
upper-bound doses of those veteran's exposed to ionizing 
radiation.

In Fast Letter 03-31, dated October 17, 2003, the Director, 
Compensation and Pension Service, instructed RO's to 
readjudicate previously denied claims based on presence at 
Hiroshima or Nagasaki if service connection was denied for 
disability or death because the radiation dose estimate 
provided by DTRA was insufficient to establish that the 
exposure caused the claimed disability.  As such, the Board 
finds that this case must be REMANDED for the following:

1.  The RO should review this case in 
light of the guidance provided in Fast 
Letter 03-31.

2.  If the determination remains adverse, 
the appellant and her representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

